Case 1:20-cv-09077-JGK Document9 Filed 07/26/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOSUE ROMERO,

20-cv-9077 (JGK)
Plaintiff,

ORDER

 

- against -
ELETRONIC EXPRESS, INC.,

Defendant.

 

JOHN G. KOELTL, District Judge:
The plaintiff should file an Order to Show Cause for a
default judgment by August 9, 2021, or the case may be dismissed

for failure to prosecute.

SO ORDERED.

Dated: New York, New York
July 26, 2021

Cob bt

“John G. Koeltl
United States District Judge

 

 
